Name: Commission Regulation (EEC) No 2567/90 of 5 September 1990 amending Commission Regulation (EEC) No 287/90 setting out some detailed rules for private storage aid for lamb in the period 1 January to 31 August 1990
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 243/ 10 Official Journal of the European Communities 6 . 9, 90 COMMISSION REGULATION (EEC) No 2567/90 of 5 September 1990 amending Commission Regulation (EEC) No 287/90 setting out some detailed rules for private storage aid for lamb in the period 1 January to 31 August 1990 HAS ADOPTED THIS REGULATION : Article 1 The second indent of Article 10 of Regulation (EEC) No 287/90 is hereby replaced by the following : 'It shall apply to private storage opened during the period 1 January to 30 November 1990/ THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), and in particular Article 7 (5) thereof ; Whereas, while waiting for a general revision of all provi ­ sions relative to private storage in different meat sectors, it is necessary to extend the validity of Commission Regula ­ tion (EEC) No 287/90 (2), as last amended by Regulation (EEC) No 1787/90 (3); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheepmeat and Goatmeat, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 September 1990. For the Commission Ray MAC 5HARRY Member of the Commission (') OJ No L 289, 7. 10 . 1989, p. 1 . (J) OJ No L 31 , 2. 2. 1990, p. 11 . (3) OJ No L 163, 29. 6. 1990, p. 55 .